963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,Reginald CHAMBERS, Claimant-Appellant,v.TRACTS OF LAND CONTAINING 22.73 ACRES AND 6.20 ACRES, ASRECORDED IN THE OFFICE OF REGISTER OF DEEDS, PERSON COUNTYIN BOOK 189, PAGE 332,AND BEING KNOWN AS THE ROXBORODRAGWAY, TOGETHER WITH APPURTENANCES INCLUDING ONE CHRONDEKELECTRONIC TIMING COMPUTER, PUBLIC ADDRESS SOUND SYSTEM,"CHRISTMAS TREE" STARTING LIGHTS, CONCESSION EQUIPMENT,ANDBLOWER, Defendant.
No. 91-2291.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1992Decided:  May 29, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Chief District Judge.  (CA-89-457-D-C)
Reginald Chambers, Appellant Pro Se.
Robert Holt Edmunds, Jr., United States Attorney, Benjamin Harvey White, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Reginald Chambers appeals the district court's order denying relief on his motion under Fed.  R. Civ. P. 60(b) seeking relief from a judgment forfeiting certain property pursuant to 21 U.S.C.A. § 881(a)(6) (West 1981 & Supp. 1992).  We find that the district court did not abuse its discretion in concluding that Chambers had failed to demonstrate a meritorious defense or lack of prejudice to the Government, prerequisites to relief under Rule 60(b).   See Park Corp. v. Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir. 1987).  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions have been adequately presented and oral argument would not significantly aid the decisional process.

AFFIRMED